IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 178 DB 2015 (No. 6 RST 2016)
                                            :
                                            :
ROBERT GARNET WEXLER                        : Attorney Registration No. 22340
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE                        : (Philadelphia)
 SUSPENSION


                                        ORDER


PER CURIAM


       AND NOW, this 27th day of January, 2016, the Report and Recommendation of

Disciplinary Board Member dated January 15, 2016, is approved and it is ORDERED

that Robert Garnet Wexler, who has been on Administrative Suspension, has never

been suspended or disbarred, and has demonstrated that he has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.